Notice of Intent to Strike; Order filed October 27, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-01016-CR
                                  ____________

                     RODNEY K. COLEMAN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1569075

                                    ORDER

      In the above cause, the court received and filed Appellant’s initial brief on
April 24, 2020, received and filed Appellant’s amended brief on April 27, 2020,
and received and filed Appellant’s second amended brief on April 29, 2020.
Appellant has not filed a motion for leave to file his amended brief or his second
amended brief. The court hereby gives Notice of Intent to Strike Appellant’s
amended brief and second amended brief unless Appellant files on or before
                                        1
November 6, 2020, a motion for leave to file the amended brief he wants the court
to consider in deciding the appeal. See Tex. R. App. P. 38.7. Appellant should be
cognizant of the word limit.

                                                  PER CURIAM




Panel Consists of Justices Christopher, Wise, and Hassan.




                                        2